DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Regarding the argument that Sarmiento ‘992 does not disclose “a tray-type impeller” or a “fan frame having an upper case and a lower case, the upper case having a wind inlet, and the lower case having a connection seat” with a hub of the tray type impeller “supported on the connection seat of the fan frame and corresponded to the wind inlet of the frame body, and a fluid driven  by the tray-type impeller to flow into the wind inlet, and to pass through the upper boss bodies and the first gaps, and to flow out from the free side”; Sarmiento ‘992 shows in Fig. 12 an exploded view of the impeller, there is a fan frame (Fig. 12, 12M, 12N, 12E, 12C) an upper case (12E) with a wind inlet (12F, 12H) and lower case (the opposite face of the fan frame closest to the motor) having a connection seat (the engagement between the motor and the shaft 12J) and the hub is supported on the connection seat of the fan frame and is also the wind inlet of the frame body (as the fluid is drawn in through the shaft, Col 10:20-59), and the fluid is driven between the intakes 12F, to the outlet 12N by the impeller).
In response to applicant's argument that Sarmiento ‘992 fails disclose “…to flow out from the wind outlet side to lower periodical noise”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
NPL “Reef Builders” is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Reef Builders show “needle wheel impellers” which include “bosses” to “stir and push the fluid for non-compressible fluids” which are indicated in Sarmiento ‘992 as a method to increase total surface area and performance (Col 13: 3-17).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US Patent 10,947,992 B2).

Regarding claim 1, Sarmiento discloses a fan structure with tray-type impeller comprising (Fig. 12): a fan frame (Fig. 12, 12M, 12N, 12E, 12C) having an upper case (12E) and a lower case (12F, 12H), the upper case having a wind inlet (12F, 12H), and the lower case having a connection seat (the engagement between the motor and the shaft 12J); a tray-type impeller disposed in the fan frame, and having a tray-type fan impeller structure (Abstract, Fig. 12) a plate body (12G) disposed around a hub (12H) having a connection side connected with the hub and a free side extending in a direction away from the hub (Fig. 12, 10:20-42), a top face and a bottom face being defined between the connection 

Regarding claim 2, Sarmiento discloses all of claim 1 as above, wherein the upper boss bodies are arranged and distributed at equal intervals and/or unequal intervals (Fig. 21 shows both).

Regarding claim 3, Sarmiento discloses all of claim 1 as above, wherein the upper boss bodies and the plate body are integrally formed (Fig. 21, 12:63-13:17; See MPEP 2113 I.).

Regarding claim 4, Sarmiento discloses all of claim 1 as above, wherein the upper boss bodies and the plate body are separate unit bodies connected with each other by a connection means (Fig. 21, 12:63-13:17; See MPEP 2113 I., as a point of claim interpretation the connection means is held to mean adhesion or welding which would make the bosses essentially integral).

Regarding claim 5, Sarmiento discloses all of claim 1, wherein each boss body has a first bottom end and a first free end, a first axial height being defined between the first bottom end and the first free end, the first axial heights of the respective upper boss bodies being equal to or unequal to each other (In the immediate case of Sarmiento the bosses appear to be of equal height and therefore read upon the claim).

Regarding claim 8, Sarmiento discloses all of claim 1 as above, wherein the plate body is one singular annular plate body and the plate body and the hub being integrally formed or not integrally formed (See MPEP 2113 I., the final structure is the same as Sarmiento).

Regarding claim 9, Sarmiento discloses all of claim 1 as above, wherein the plate body includes multiple subsidiary plate body sections, which are assembled together form an annular plate body (See MPEP 2113 I., the final structure is the same as Sarmiento).

Regarding claim 10, Sarmiento discloses all of claim 1 as above, wherein each upper boss body has a cross-sectional form in parallel to the plate body (Fig. 21), the cross-sectional forms of the upper boss bodies being identical or different (Fig. 21).

Regarding claim 11, Sarmiento discloses all of claim 10 as above, wherein the cross-sectional form of the upper boss body is a geometrical shape selected from a group consisting of a circular shape (Fig. 21), a quadrilateral shape (Fig. 21), triangular shape, elliptic shape, pentagonal shape, hexagonal shape, arched shape (Fig. 21), windmill shape (Fig. 21) or pentagram shape.

Regarding claim 12, Sarmiento discloses all of claim 1 as above, wherein the upper boss bodies are arranged and distributed in identical pattern or different patterns (Fig. 21).

Regarding claim 13, Sarmiento discloses all of claim 12 as above, wherein the upper boss bodies are arranged and distributed from the connection side to the free side in a radial form or as multiple concentric circles (Fig. 21).

Regarding claim 14, Sarmiento discloses all of claim 12 as above, wherein the upper boss bodies are arranged and distributed from the connection side to the free side in multiple geometrical forms (Fig. 21).

Regarding claim 15, Sarmiento discloses all of claim 1 as above, wherein each upper boss body has a first outer diameter, the first outer diameters of the respective upper boss bodies being equal to or unequal to each other (Fig. 21, they’re at least equal to each other).

Regarding claim 16, Sarmiento discloses all of claim 15 as above, wherein each the first outer diameters of the upper boss bodies are gradually increased or decreased from the connection side to free side (13:5-10 discuss using dimples as the surface feature).

Regarding claim 17, Sarmiento discloses all of claim 1 as above, wherein multiple lower boss bodies are arranged under the bottom face of the plate body at intervals, multiple second gaps being distributed between the lower boss bodies, the bottom face being a place face or an inclined face (13:10-16 discuss maximizing surface area with these features).

Regarding claim 18, Sarmiento discloses all of claim 17 as above, wherein the upper boss bodies and the lower boss bodies are arranged identical or different patterns (Fig. 21).

Regarding claim 19, Sarmiento discloses all of claim 1 as above, wherein the connection side forms a wind inlet side and the free side forms a wind outlet side (Fig. 2 shows the path of the air flow and it moves from the hub to the free side).

Regarding claim 20, Sarmiento discloses a fan structure with tray-type impeller comprising (Fig. 12): a fan frame (Fig. 12, 12M, 12N, 12E, 12C) having an upper case (12E) and a lower case (12F, 12H), the upper case having a wind inlet (12F, 12H), and the lower case having a connection seat (the engagement between the motor and the shaft 12J): a hub (12H) supported on the connection seat of the fan frame (Fig. 12), and having a top wall (Fig. 12, 12E) and a circumferential wall (12M) perpendicularly extending from an outer circumference of the top wall, the top wall corresponding to a wind inlet of a fan frame (12H, 10:40-59 discusses that hollow shafts are in the intake and 12N is the fluid outlet) a plate body (12G) having a connection side and a free side radially extending from the connection side (12G), the connection side being connected with the hub (12H), a top face and a bottom face being defined between the connection side and free side (Fig. 12, 12G), multiple upper boss bodies being pins and arranged on the top face at intervals (7:58-8:14 discusses using surfaces to enhance the disturbance of the boundary layer shown in Fig. 21, 12:63-13:17), multiple gaps being distributed between the upper boss bodies (bosses are used and require gaps to be between each boss body), and a fluid driven by the plate body to flow into the wind inlet (12H), and to pass through the upper boss bodies and the first gaps,  and to flow out from the free side (12N).

Regarding claim 21, Sarmiento discloses all of claim 20 as above, wherein multiple lower boss bodies are arranged under the bottom face of the plate body at intervals, multiple second gaps being distributed between the lower boss bodies, the bottom face being a place face or an inclined face (13:10-16 discuss maximizing surface area with these features).

Regarding claim 22, Sarmiento discloses all of claim 21 as above, wherein the upper boss bodies and the lower boss bodies are arranged identical or different patterns (Fig. 21).
Regarding claim 23, Sarmiento discloses all of claim 20, wherein the connection side forms a wind inlet side (12H, 10:40-59) and the free side forms a wind outlet side (Fig. 12, 12N).

Regarding claim 24, Sarmiento discloses a tray-type fan impeller disposed in a fan frame (Fig. 12), the tray-type fan impeller structure comprising: a hub (12H) supported on the connection seat of the fan frame (Fig. 12, the hub is supported on the connection seat between the motor and the motor side end of the frame), and having a top wall (Fig. 12, 12E) and a circumferential wall (12M) perpendicularly extending from an outer circumference of the top wall, the top wall corresponding to a wind inlet of a fan frame (12H, 10:40-59 discusses that hollow shafts are in the intake and 12N is the fluid outlet), and a plate body (12G) having a wind inlet side (the interior portion / connection side to 12H), and a wind outlet side (the free end corresponding to 12N) the inlet side being adjacent to the circumferential wall of the hub (12H, the shaft), the wind outlet side being positioned in a direction away from the hub (12N, Fig. 12), multiple upper boss bodies (Fig. 21) being pins and disposed on one face of the plate body between the wind inlet side and the wind outlet side (disposed across the surface of the plate as shown in Fig. 21), the upper boss bodies being arranged at intervals to form multiple first gaps between the upper boss bodies (Fig. 21), an airflow flowing from the wind inlet side through the upper boss bodies and the first gaps to flow out from the wind outlet (10:40- 59, See also Fig. 2) to lower a periodic noise (Sarmiento discloses the same structure and therefore would have the same effect of “lowering a periodic noise”).

Regarding claim 25, Sarmiento discloses all of claim 24 as above, wherein multiple lower boss bodies are arranged under the other face of the plate body between the wind inlet side and the wind outlet side, the lower boss bodies being arranged at intervals to form multiple second gaps between the lower boss bodies (13:10-16 discuss maximizing surface area with these features).

Regarding claim 26, Sarmiento discloses all of claim 25 as above, wherein the upper boss bodies and the lower boss bodies are arranged identical or different patterns (Fig. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sarmiento ‘992 in view of Reef Builders (NPL 2014; “A trip down memory lane of needle wheel impellers”).

Regarding claim 6,
Sarmiento discloses all of claim 5 as above.
However, Sarmiento does not explicitly teach, wherein the first axial heights of the upper boss bodies are gradually increased and decreased or decreased from the connection side to the free side.
While Sarmiento doesn’t explicitly teach the above structure, Sarmiento does teach “Fig. 21 shows a sample of the large variety of designs and surface geometries that discs intended for use in convectors could have” (Col. 12:63-13:17). Additionally Reef Builders teach a variety of surface features for the use on impeller wheels (specifically the Sedra pumps ASM protein skimmer, center-bottom of the banner; see below), wherein the first axial heights of the upper boss bodies are gradually increased or decreased from the connection side to the free side 



    PNG
    media_image1.png
    483
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the impeller wheels of Sarmiento with the surface treatments as shown by Reef Builders, as both references are in field of impellers, and one of ordinary skill would understand the disclosure of (Col. 12:63-13:17) and know to look elsewhere for the additional designs and surface geometries of (bosses, dimples, indentations, etc.) and select teachings from Reef Builders as they are bosses that increase surface area, which one of ordinary skill would appreciate “the greater surface area help their performance as aids in the heat exchanging process (Sarmiento 13:13-14).

Regarding claim 7,
Sarmiento discloses all of claim 5 as above.
However, Sarmiento does not explicitly teach, wherein the first axial heights of the upper bodies are gradually increased and then decreased from the connection side to the free side or gradually decreased and then increased from the connection side to the free side.
While Sarmiento doesn’t explicitly teach the above structure, Sarmiento does teach “Fig. 21 shows a sample of the large variety of designs and surface geometries that discs intended for use in convectors could have” (Col. 12:63-13:17). Additionally Reef Builders teach a variety of surface features for the use on impeller wheels (specifically the H&S closed needle wheel design by H&S top-left of the banner [Also see below], and wherein the bosses are decreased and then increased as shown by the interior bosses touching the shroud on both the connection side and the free side with bosses that do not touch the shroud on the interior portion).

    PNG
    media_image2.png
    748
    639
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the impeller wheels of Sarmiento with the surface treatments as shown by Reef Builders, as both references are in field of impellers, and one of ordinary skill would understand the disclosure of (Col. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745